Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 30 April 2021.  Claims 1, 12, 13 have been amended.  Claims 1-14 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller unit in claims 1-11.
Claim 13 includes the use of the word “means” with corresponding functional language.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims are directed to “a controller that detects an operation state of a user before selection of any of the operators”, in the case of Claims 1-11 and “display means for displaying a plurality of operators for selection of service processes; and detection means for detecting an operation state of a user before selection of any of the operators”, in the case of Claim 13.  
Applicant’s written description discloses: 
a hardware configuration of an image forming apparatus l0 according to an exemplary embodiment of the present invention. The image forming apparatus 10 according to the present exemplary embodiment includes a controller 100, a memory 105, a display 107, an image reading unit 108, an image forming unit 109, a communication unit 110, an image processing unit 111, an action recognition unit 112, and a voice 
Furthermore, Applicant’s written description includes references to an “action recognition unit”, a “voice recognition unit” and a camera.  The invention as described in the written description is directed to:
a “controller 110 that performs a ‘detection process’ that will be described later is an example of a ‘detection unit’. In a case where a user’s s action is detected, the action recognition unit 112 and the camera 113 are also parts of the ‘detection unit’. In a case where user's voice is detected, the voice recognition unit 114 and the microphone 115 are also parts of the ‘detection unit’” (Page 8, 1st full paragraph).  

The written description further discloses a series of steps in a process chart, that is, an algorithm, in Figures 7-9, 12-13 and 15-16, for executing the process for carrying out the functions of the claims.  Since Applicant’s written description discloses a hardware configuration of an imaging forming apparatus, including the claimed controller, display means, a camera serving as an action recognition unit and a microphone serving as a voice recognition unit, and provides a process, or a set of algorithms, for causing the claimed apparatus and “controller”, including the camera and microphone, to perform the detection process, Applicant’s written description includes the necessary structure to perform the claimed functions of the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0003861 A1) in view of Young (US 2009/0137313 A1).

Claim 1. Kim discloses an information processing apparatus comprising: 
a display that displays a plurality of operators for selection of service processes, a computer system is configured having a graphical user interface (GUI) control responsive to a determination of a user's cognitive state (P. 0013), the control, e.g., a selectable icon or button for controlling the computer system, is displayed as part of the GUI (P. 0015) the control including a graphical slider or button (P. 0070) among a plurality of user interface elements (P. 0071) for accessing services, applications and content (P. 0074) an interface including cognitively aware controls (P. 0085)
the operators including respective graphical elements that receive an operation, a user may provide input to a cognitive aware control (P. 0071) cognitively aware control relays user inputs to an underlying application to access services, applications, and content (P. 0074); and 
a controller that detects an operation state of a user before selection of any of the operators, estimating the cognitive state of the user, and based on a user's interaction with the control and the cognitive state of the user, the computer system performs an action (P. 0015), a user’s cognitive state is used to determine, in advance, a user’s confidence level or certainty of the function associated with a GUI control (P. 0049), a user’s cognitive state can be estimated using one or more cognitive features including acoustic features, visual features, linguistic features, and physical features that are extracted from signals obtained by one or more sensors with a processor (P. 0051), 
wherein in a case where the operation state is a predetermined operation state, behavioral measures are reduced to a set of feature nodes and vectors over time to identify the emergence of a certain cognitive features over that period of time (P. 0014) past interactions can be made available in a history of user activity stored in a database searchable by the system, a default action of a control is modified based on ,
the display displays, an altered version of each of one or more of the respective graphical elements displayed on the display, the size, shape, and position of user interface elements are adjusted based on the cognitive state and user inputs to the cognitively aware control (P. 0071).  

Kim does not explicitly disclose the altered version of the graphical elements include relevant information associated with each of one or more of the plurality of operators, as disclosed in the claims.  Kim discloses the computer system offers a tip or help message to the user with respect to the selection of the cognitively aware control and the user's current cognitive state (P. 0015).  However, Kim does not explicitly disclose that the tip is included in the altered version of the graphical control.  In the same field of invention, Young discloses .  Therefore, considering the teachings of Kim and Young, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the altered version of the graphical elements include relevant information associated with each of one or more of the plurality of operators with the teachings of Kim.  One would have been motivated to combine the altered version of the graphical elements include relevant information associated with each of one or more of the plurality of operators with the teachings of Kim in order to make the user aware of relevant information related to the status of the application (Young: P. 0005), in the case of Kim, the tip offered to the user of the cognitive aware control.

Claim 2. Kim and Young disclose the information processing apparatus according to Claim 1, and Kim further discloses the predetermined operation state is a state in which page turning is repeated, a state in which a predetermined period has elapsed without screen transition, OR a state where an original screen has been displayed again without execution of a service process after screen transition (the limitations are claimed in the alternative, therefore, examiner has rejected the bolded limitation), negative interactions derived from previous interactions that are used to determine the user’s cognitive (past) state include steps that needed to be repeated more than once (P. 0054).  That is, 

Claim 9. Kim and Young disclose the information processing apparatus according to Claim 1, and Kim further discloses the plurality of operators include an operator that is set so that execution of a service process is started by selection of the operator, a plurality of user interface elements (P. 0071) for accessing services, applications and content (P. 0074).  

Claim 10. Kim and Young disclose the information processing apparatus according to Claim 1, and Kim further discloses the relevant information is at least one of information indicative of a use form of a service process, information indicative of the number of times of execution of a service process, and information indicative of contents of setting of a service process, based on the estimation of the user’s cognitive state, a tip in the form of a digital assistant is rendered (P. 0053) about the controllable action and functionality of the application, the tip in the form of a textual message, for example, suggest that the user defer the selection, seek additional assistance, take a protective step (e.g., backing up a file or increasing font size for easier reading of instructions) (P. 0056).  

a user’s cognitive state can be estimated using one or more cognitive features including acoustic features, visual features, linguistic features, and physical features that are extracted from signals obtained by one or more sensors with a processor (P. 0051).  

Claim 12. Kim discloses a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: 
displaying a plurality of operators for selection of service processes on a display, a computer system is configured having a graphical user interface (GUI) control responsive to a determination of a user's cognitive state (P. 0013), the control, e.g., a selectable icon or button for controlling the computer system, is displayed as part of the GUI (P. 0015) the control including a graphical slider or button (P. 0070) among a plurality of user interface elements (P. 0071) for accessing services, applications and content (P. 0074) an interface including cognitively aware controls (P. 0085),
the operators including respective graphical elements that receive an operation, a user may provide input to a cognitive aware control (P. 0071) cognitively aware control relays user inputs to an ; and 
displaying, an altered version of each of one or more of the respective graphical elements displayed on the display, the size, shape, and position of user interface elements are adjusted based on the cognitive state and user inputs to the cognitively aware control (P. 0071) 
in a case where a predetermined operation state is detected, estimating the cognitive state of the user, and based on a user's interaction with the control and the cognitive state of the user, the computer system performs an action (P. 0015), a user’s cognitive state is used to determine, in advance, a user’s confidence level or certainty of the function associated with a GUI control (P. 0049), a user’s cognitive state can be estimated using one or more cognitive features including acoustic features, visual features, linguistic features, and physical features that are extracted from signals obtained by one or more sensors with a processor (P. 0051).  

Kim does not explicitly disclose the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators, as disclosed in the claims.  Kim discloses the computer system offers a tip or help message to the user with respect to the selection .  However, Kim does not explicitly disclose that the tip is included in the altered version of the graphical control.  In the same field of invention, Young discloses displaying a button with a message on the button (P. 0043) and an activation indicator (P. 0044) modifying the message displayed on the button based on a state change of the application (P. 0044-0046, Figs. 6-9).  Therefore, considering the teachings of Kim and Young, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators with the teachings of Kim.  One would have been motivated to combine the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators with the teachings of Kim in order to make the user aware of relevant information related to the status of the application (Young: P. 0005), in the case of Kim, the tip offered to the user of the cognitive aware control.

Claim 13. Kim discloses an information processing apparatus comprising: 
display means for displaying a plurality of operators for selection of service processes, a computer system is configured having a graphical user interface (GUI) control responsive to a determination of a user's cognitive state (P. 0013), the control, e.g., a selectable icon or button for controlling the computer ,
the operators including respective graphical elements that receive an operation, a user may provide input to a cognitive aware control (P. 0071) cognitively aware control relays user inputs to an underlying application to access services, applications, and content (P. 0074); and 
detection means for detecting an operation state of a user before selection of any of the operators, estimating the cognitive state of the user, and based on a user's interaction with the control and the cognitive state of the user, the computer system performs an action (P. 0015), a user’s cognitive state is used to determine, in advance, a user’s confidence level or certainty of the function associated with a GUI control (P. 0049), a user’s cognitive state can be estimated using one or more cognitive features including acoustic features, visual features, linguistic features, and physical features that are extracted from signals obtained by one or more sensors with a processor (P. 0051), 
wherein in a case where the operation state is a predetermined operation state, behavioral measures are reduced to a set of feature nodes 
the display means displays, an altered version of each of one or more of the respective graphical elements displayed on the display means, the size, shape, and position of user interface elements are adjusted based on the cognitive state and user inputs to the cognitively aware control (P. 0071).  

Kim does not explicitly disclose the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators, as disclosed in the claims.  Kim discloses the computer system offers .  However, Kim does not explicitly disclose that the tip is included in the altered version of the graphical control.  In the same field of invention, Young discloses displaying a button with a message on the button (P. 0043) and an activation indicator (P. 0044) modifying the message displayed on the button based on a state change of the application (P. 0044-0046, Figs. 6-9).  Therefore, considering the teachings of Kim and Young, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators with the teachings of Kim.  One would have been motivated to combine the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators with the teachings of Kim in order to make the user aware of relevant information related to the status of the application (Young: P. 0005), in the case of Kim, the tip offered to the user of the cognitive aware control.

Claim 14. Kim and Young disclose the information processing apparatus according to Claim 1, and Kim further discloses the altered version of each of the one or more of the plurality of operators includes a respective original portion of the one or more of the plurality of operators, the tip may be in the form of a textual message with increased font size for easier reading of the instruction .

Claim(s) 3-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0003861 A1) in view of Young (US 2009/0137313 A1) and further in view of Trevisiol et al. (US 2017/0154356 A1).

Claim 3. Kim and Young disclose the information processing apparatus according to Claim 1, but do not disclose the predetermined operation state is a state in which page turning has been stopped on a page including a plurality of operators that are identical or similar to each other, as disclosed in the claims.  However, Kim discloses negative interactions derived from previous interactions that are used to determine the user’s cognitive (past) state include steps that needed to be repeated more than once (P. 0054).  While the Kim’s measure of steps that have to be repeated is not analogous to the claimed measure of when turning has been stopped on a page including a plurality of operators that are identical or similar to each other, Kim does disclose measuring negative reactions measuring the quality of a page based on dwell time of a user (P. 0070) where similar pages have similar characteristics (P. 0074) measuring dwell time of a user on pages with similar characteristics and rating the pages based on similarity and dwell time (P. 0115).  Therefore, considering the teachings of Kim, Young, and Trevisiol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the predetermined operation state is a state in which page turning has been stopped on a page including a plurality of operators that are identical or similar to each other with the teachings of Kim and Young.  One would have been motivated to combine the predetermined operation state is a state in which page turning has been stopped on a page including a plurality of operators that are identical or similar to each other with the teachings of Kim and Young in order to more accurately assess a user’s efficiency and effectiveness in using a software product to detect difficulty in use of the product to allow the product to be more effectively adapted to the user’s needs and abilities.

Claim 4. Kim, Young, and Trevisiol disclose the information processing apparatus according to Claim 3, and Kim further discloses the plurality of operators that are identical or similar to each other are at least one of (i) a plurality of operators that are given identical or similar images and (ii) a plurality of operators that are given identical or similar names, the controllable action can be a selectable icon .  

Claim 6. Kim, Young, and Trevisiol disclose the information processing apparatus according to Claim 3, and Kim further discloses the at least one or more of the operators are the plurality of operators that are identical or similar to each other; and different pieces of relevant information are displayed on the plurality of operators that are identical or similar to each other, respectively, Controls can take the forms of buttons, tabs, scroll bars, text boxes, drop-down menus and the like (P. 0002), in window 500, the “Yes” and “No” icons or buttons are similar but display different pieces of relevant information; also, the checkbox 501 is similar to the “Yes” and “No” icons and specific information is displayed for the checkbox (P. 0060, Fig. 5) a GUI window having a graphical slider or download button migrates within the desktop environment (P. 0070) .   

Claim 7. Kim, Young, and Trevisiol disclose the information processing apparatus according to Claim 6, and Kim further discloses the plurality of operators that are identical or similar to each other are included in a page displayed to the user, a GUI window having a graphical slider or download button migrates within the desktop environment (P. 0070).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0003861 A1) in view of Young (US 2009/0137313 A1) and Trevisiol et al. (US 2017/0154356 A1) and further in view of Perez de la Coba (US 2016/0078057 A1).

Claim 5. Kim, Young and Trevisiol disclose the information processing apparatus according to Claim 4, but do not disclose attributes of the images are expressed by numerical values; in a case where it is determined as a result of comparison that two numerical values given to images are identical to each other, the images are regarded as being identical; and in a case where it is determined as a result of comparison that a difference between two numerical values given to images is within a predetermined range, the images are regarded as being similar, as disclosed in the claims.  However, in the same field of invention, Perez de la Coba discloses a content based image retrieval system which identifies identical and similar images (P. 0042) representing the image features using a vector with numeric values (P. 0048) an objective similarity function analysis can be carried out with n-dimensional metrics (P. 0050) carrying out an analysis and definition of the semantic similarity function (P. 0052) sorting the most similar results to a query image (P. 0093) maximizing the sort position of the similarity function for results identical to the query image (P. 0105) That is, identified images are sorted with those determined to be identical to the query image at a higher position and then more similar but not identical images sorted .  Therefore, considering the teachings of Kim, Young, Trevisiol and Perez de la Coba, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine attributes of the images are expressed by numerical values; in a case where it is determined as a result of comparison that two numerical values given to images are identical to each other, the images are regarded as being identical; and in a case where it is determined as a result of comparison that a difference between two numerical values given to images is within a predetermined range, the images are regarded as being similar with the teachings of Kim, Young and Trevisiol.  One would have been motivated to combine attributes of the images are expressed by numerical values; in a case where it is determined as a result of comparison that two numerical values given to images are identical to each other, the images are regarded as being identical; and in a case where it is determined as a result of comparison that a difference between two numerical values given to images is within a predetermined range, the images are regarded as being similar with the teachings of Kim, Young and Trevisiol so that Kim will be able to more accurately identify the appropriate GUI controls to which to apply user cognitive analysis.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0003861 A1) in view of Young (US 2009/0137313 A1) and further in view of Gosieski, Jr et al. (US 2017/0249417 A1).

Claim 8. Kim and Young disclose the information processing apparatus according to Claim 1, but Kim does not disclose the plurality of operators include an operator other a user is able to add a widget to a user interface (P. 0119) determining the emotional state of a person (P. 0126).  Therefore, considering the teachings of Kim, Young and Gorieski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the plurality of operators include an operator other than an operator that is prepared in advance with the teachings of Kim and Young.  One would have been motivated to combine the plurality of operators include an operator other than an operator that is prepared in advance with the teachings of Kim and Young in order to allow the user to have more flexibility by providing a user with a method of customizing the user interface with user selected operators, icons or controls.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:

a display that displays a plurality of operators for selection of service processes, the operators including respective graphical elements that receive an operation . . . the display displays an altered version of each of one or more of the respective graphical elements displayed on the display, and the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators.
Kim does not disclose these features.
[C]laims 12 and 13 are patentable for reasons similar to claim 1.

The examiner has combined new prior art reference Young with Kim for the amended limitations.  Kim explicitly discloses a computer system is configured having a graphical user interface (GUI) control responsive to a determination of a user's cognitive state and a user may provide input to a cognitive aware control.  Young discloses displaying a button with a message on the button and an activation indicator, and modifying the message displayed on the button based on a state change of the application.  While Kim discloses that a tip or help message may be offered to the user with respect to the selection of the cognitively aware control and the user's current cognitive state, Kim does not explicitly disclose that the tip is included in the altered version of the graphical control.  Young explicitly adds the feature of displaying the tip on the cognitively aware control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177